 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

)
)
)
)
)
)
)
)
)
)
)
)

PEDRO ROLLERO-SUARES
(TDCJ No. 1479344),

Petitioner, CIVIL ACTION NO.

VS. 3:17-CV-2133-G (BN)

LORIE DAVIS, Director
Texas Department of Criminal Justice,
Correctional Institutions Division,

Respondent.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

 

The United States Magistrate Judge made findings, conclusions, and a
recommendation in this case. No objections were filed. The district court reviewed
the proposed findings, conclusions, and recommendation for plain error. Finding no
error, the court ACCEPTS the findings, conclusions, and recommendation of the
United States Magistrate Judge.

The court further directs the Clerk of the Court to open for statistical purposes

a new Section 2254 case (nature of suit 530 directly assigned, per Special Order
3-250, to the undersigned and United States Magistrate Judge David L. Horan) and
to close the same on the basis of this order.

SO ORDERED.

eae 2019.

G.0..74

A. JOE FISH
Senior United States District Judge

 
